United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-361
Issued: June 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2013 appellant filed a timely appeal from the September 25, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
disability claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s disability from June 3 to 10, 2013 was causally related to
an accepted medical condition.
FACTUAL HISTORY
On June 27, 2003 appellant, a 47-year-old mail processing clerk, filed an occupational
disease claim alleging that her right shoulder condition was causally related to lifting tubs of

1

5 U.S.C. § 8101 et seq.

mail at work. OWCP accepted her claim for the right rotator cuff tear and right shoulder
tendinitis.2
In a December 23, 2009 decision, OWCP found that appellant’s recent wages as a
modified mail processing clerk fairly and reasonably represented her wage-earning capacity. As
her actual earnings met or exceeded the current wages of the job she held when injured, it found
that she was not entitled to compensation for wage loss caused by the accepted employment
injury.
On June 21, 2013 appellant filed a claim for wage-loss compensation from June 3
to 10, 2013.3 A June 3, 2013 disability slip from Dr. Anatoly M. Rozman, the attending Boardcertified physiatrist, listed that appellant was unable to work from June 3 to 10, 2013.
On July 11, 2013 OWCP wrote to appellant to advise that there was no medical evidence
to support total disability for the hours claimed. “You must provide objective medical evidence
of a material change or worsening of your condition or proof of a medical or physical therapy
appointment on those dates.” It advised appellant that she must submit within 30 days medical
evidence to support total disability for the entire day on the dates noted or compensation may be
denied. OWCP did not send this development letter to the address shown on appellant’s claim
for wage-loss compensation. A few days later, it received a direct deposit form showing the
same address as appellant’s claim for wage-loss compensation.
On July 19, 2013 Dr. Rozman advised that appellant was able to return to work on
June 13, 2013, but mild pain and some restrictions were noted. He observed that the accepted
condition was calcifying tendinitis of right shoulder/rotator cuff sprain of the right shoulder and
bursa tendinitis. Dr. Rozman noted that appellant had a problem on the left side as well. He
related her findings. It was his recommendation that the left shoulder condition be accepted as
part of the claim.
On August 5, 2013 appellant wrote to OWCP to advise that she never received the
July 11, 2013 letter. “I was told you need more medical information to pay me. I hope this is the
information that is needed.” She provided her new mailing address and submitted a June 17,
2013 progress note from Dr. Rozman noting that she was back to work since June 13, 2013.
In a decision dated September 25, 2013, OWCP denied appellant’s claim for wage loss.
It noted that it had requested additional medical evidence in the July 11, 2013 development
letter. OWCP found that Dr. Rozman’s report did not provide a well-reasoned explanation based
on current objective findings that appellant was totally disabled for the period claimed.
Dr. Rozman did not provide objective findings that her condition had materially changed or
worsened. OWCP mailed this decision to appellant’s new mailing address.

2

Under OWCP File No.xxxxxx121, OWCP accepted left-hand extensor tendinitis and ganglion cyst. Under
OWCP File No. xxxxxx344, it accepted cervical strain, left shoulder tendinitis and left rotator cuff tear.
3

The time analysis form indicated that appellant took 10 hours of leave without pay on June 4, 7, 8, 10 and 11,
2013 for a total of 50 hours.

2

Appellant argues that she never received OWCP’s July 11, 2013 correspondence. “It was
to be remailed to my new address and was not.” She adds that she nonetheless submitted
medical information to support her claim, which OWCP received on August 19, 2013.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of her duty.4 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.5
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position, or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability and
to show that she cannot perform such limited-duty work. As part of this burden, the employee
must show a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the limited-duty job requirements.6
In administering FECA, OWCP must attempt to obtain any evidence which is necessary
for the adjudication of the case which is not received when the notice or claim is submitted. To
adjudicate claims promptly and manage them effectively, it should choose the most efficient,
direct, and proactive approach, given the individual circumstances of a claim and the nature of
injury. OWCP must provide information to the claimant about the procedures involved in
establishing a claim, including instructions for developing the required evidence.7
If the claimant submits factual evidence, medical evidence, or both, but OWCP
determines that this evidence is not sufficient to meet the burden of proof, it will inform the
claimant of the additional evidence needed. The claimant will be allowed at least 30 days to
submit the evidence required.8
It is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual.9 This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed.10
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

6

See Terry R. Hedman, 38 ECAB 222, 227 (1986).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4.c(1)
(June 2011).
8

20 C.F.R. § 10.121.

9

George F. Gidicsin, 36 ECAB 175 (1984) (when OWCP sends a letter of notice to a claimant, it must be
presumed, absent any other evidence, that the claimant received the notice).
10

Michelle R. Littlejohn, 42 ECAB 463 (1991).

3

The appearance of a properly addressed copy in the case record, together with the mailing
custom or practice of the sender, will raise a presumption that the original was received by the
addressee. This is known as the mailbox rule.11
OWCP has a responsibility to keep the claimant’s mailing address current.12
ANALYSIS
When OWCP sent its July 11, 2013 development letter to appellant, it did not mail the
letter to the address shown on her disability claim form. It mailed its development letter to a
previous address of record.
A few days after OWCP mailed this development letter, it received another form showing
appellant’s new home address. As appellant did not explicitly notify OWCP that her address had
changed, it appears it did not take note. It was only after she wrote on August 5, 2013 to advise
that she never received its July 11, 2013 letter and to submit a progress note from her physiatrist,
Dr. Rozman, that OWCP recognized the new address.
Rather than remail the development letter to appellant’s new address, ensuring that she
understood the specific medical evidence necessary to address the deficiency in her claim,
OWCP issued a final decision denying the claim. As the record shows that OWCP did not mail
its development letter to appellant’s current home address, the presumption of receipt under the
mailbox rule did not arise. It effectively denied her claim without proper notice and 30 days to
respond.
Accordingly, the Board finds that this case is not in posture for decision. Further
development is warranted. The Board will set aside OWCP’s September 25, 2013 decision
denying appellant’s disability claim. The case is remanded for issuance of a development letter
to her proper home address and 30 days to submit the required evidence. After such further
development as may be necessary, OWCP shall issue a de novo decision on appellant’s disability
claim.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development is
warranted.

11

Larry L. Hill, 42 ECAB 596 (1991) (the presumption of receipt under the mailbox rule must apply equally to
claimants and OWCP alike). See generally Annotation, Proof of Mailing by Evidence of Business or Office Custom,
45 A.L.R. 4th 476, 481 (1986).
12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.3.d(3)
(January 2001) (describing the major responsibilities of OWCP in computing and paying compensation).

4

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: June 5, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

